Exhibit 10.8
 
Tianjin Free Trade Zone International Autommall
Office Tenancy Contract
 
Contract No. 2013-001
 
Party A (the Leaser): Tianjin Binhai International Automall Co., Ltd.
 
Party B (the Lessee): Tianjin Binhai Shisheng Trading Group Co., Ltd.
 
In accordance with the Contract Law of the People’s Republic of China, Party A
and Party B, upon amicable consultation, hereby agree to enter into this
Contract for joint compliance and observation with respect to matters of Party
B’s renting of the office in Party A’s automobile city.
 
Article 1. The Premises
 
The Premises is located on the ground floor of Tianjin Free Trade Zone
International Automall, No.86, Tianbao Avenue, Tianjin Free Trade Zone. The area
of the office is 508.91 square meters.
 
Article 2. Lease Term
 
The lease term of this Contract shall be one (1) year from 1st January 2013 to
31st December 2013. Where Party B intends to renew the lease term upon
expiration thereof, Party B shall inform Party A in writing thirty (30) days
(including day-off) prior to the maturity of the lease term, and this Contract
may be renewed upon consultation with Party A and upon unanimous negotiation by
both parties.
 
Article 3. Rental and Payment Method
 
Upon consultation by Party A and Party B, the annual rental of the office shall
be One Hundred and Twenty Thousand Yuan (RMB 120,000).
 
The rental shall be payable every half a year. The rental of the first six
months shall be Sixty Thousand Yuan Only (RMB 60,000), and shall be payable
within seven days from the signature date of this Contract. The rental of the
next six months shall be payable within thirty (30) days prior to the maturity
of the first lease term.
 
 
1

--------------------------------------------------------------------------------

 
 
Article 4. Usage of the Premises
 
The Premises mentioned in this Contract shall only be used as Party B’s office.
 
Article 5. Deposit
 
Party B shall, within three days this Contract is executed, pay RMB 0.00 to
Party A as a warranty that Party B will perform this Contract. Upon termination
or expiration of this Contract, Party A shall return the deposit (without any
interest) to Party B as soon as Party B settles all its outstanding payable
charges. Should any loss or damages arise to Party A or any third party due to
default of Party B, such deposit shall be used for indemnifying such losses or
damages. In the event that such deposit is insufficient to indemnify such losses
or damages, Party B shall pay additional amount as necessary.
 
Article 6. Relevant Expenses in the Term of Lease
 
1.    Besides the Premises mentioned in this Contract, Party A shall provide
Party B with property services including central air-conditioner, public
lighting, and public area cleaning and security. Party A shall not charge
additional fees for its provision of the above-mentioned services.
 
2.   Other expenses if incurred shall be borne by Party B upon two parties’
consultation.
 
Article 7. Principles for handling facilities installed by Party B in the Term
of Lease
 
1.     Party B may, upon Party A’s consent, install other facilities inside the
Premises without prejudice to the existing facilities of Party A.
 
2.    When the term of lease expires, Party A may, at its own option, keep the
above-mentioned facilities or request Party B to remove them and restore to the
original state. Where Party A determines to keep them, no compensation shall be
made to Party B.
 
Article 8. Two parties’ rights and obligations
 
1.    Two parties acknowledge that the User Manual of Tianjin Free Trade Zone
Automobile City (hereinafter referred to as User Manual) and Safety
Responsibility Agreement shall be attachment to this tenancy contract. Such
attachment has been delivered by Party A to Party B upon signing of this
Contract (Party B is required to affix receipt stamp to the last page of this
Contract). Two parties shall comply with this Contract, as well as the
provisions of the User Manual and the Safety Responsibility Agreement. The
attachment hereto shall have the equal legal effect as of this Contract.
 
 
2

--------------------------------------------------------------------------------

 
 
2.    Besides observing the provisions of this Contract and the User Manual,
Party B shall obey the management given by Party A and its working staff. In the
lease term, should Party A need to decorate the office, Party B shall give
cooperation thereto.
 
3.    Party B shall not early terminate the lease term without Party A’s
consent.
 
4.    Party A shall not early cancel this Contract without acceptable reason. In
case Party A early terminate this Contract with no good reason, Party A shall
return to Party B the rental already paid by Party B but yet to expire.
 
5.    Party B agrees that where Party B fails to pay Party A the rental and
other expenses, Party A may withhold Party B’s office supplies. In the event
that Party B is unable to pay the above-said expenses within the period of time
specified by Party A, Party A may auction or sell any item withheld. Proceeds
from such auction or sale shall be prioritized to cover Party A’s loss; Party A
shall return the balance thereof if any to Party B; in case such proceeds are
insufficient to cover Party A’s loss, Party A may continue to demand
indemnification.
 
6.    Neither party hereto shall assume indemnity liability to each other in
case of loss of life and property due to force majeure.
 
Article 9. Amendment, Rescission or Termination of the Contract
 
1.    Supplement or amendment may be made to this Contract upon unanimous
consultation of two parties hereto. Such supplement or amendment shall be made
in writing, and shall have the equal effect as of this Contract upon signature
and stamp by both parties hereto.
 
2.    Where Party B violates the provisions of this Contract and the User
Manual, Party A may early terminate this Contract without return of the rental
already paid by Party B, and demand indemnification for other expenses payable
by Party B or for Party A’s loss as a result of such violation.
 
3.    Party B may early rescind this Contract should Party A fail to comply with
the provisions of this Contract and the User Manual. In case Party B early
terminates this Contract for which Party A is held responsible, Party A shall
return the rental already paid by Party B but yet to expire, and Party B may
demand indemnification for other loss it may suffer.
 
4.    This Contract shall cease to be valid upon the expiration of the
performance period. In case two parties have no intention for renewal of the
lease term, Party B shall move out of the Premises and return to Party A the
Premises and related facilities on the expiration date of the lease term. Should
Party B fail to do so within specified period of time, Party B shall pay an
amount at twice the rental of this Contract for each day delayed as penalty.
 
 
3

--------------------------------------------------------------------------------

 
 
Article 10. Liabilities for breach of the contract by two parties
 
1.    Any violation of the obligations specified in this Contract, the User
Manual and the Safety Responsibility Agreement by either party hereto shall
constitute breach of this Contract. Therefore, the observing party shall have
the right to request the other party to assume default liability and indemnity
liability in accordance with the provisions of this Contract and legal
regulations and rules.
 
2.    Where Party B fails to pay the rental at the time agreed in this Contract,
Party B shall undertake default liability to Party A and pay Party A an amount
at twice the rental as agreed in this Contract for each day delayed as penalty,
and Party A may execute its right to cancel this Contract.
 
3.    Party A shall deliver the Premises to Party B within three (3) days when
Party B has paid the rental of first six months. Should Party A fail to do so,
an amount twice the rental as agreed in this Contract shall be payable to Party
B as penalty.
 
4.    In case of inability to perform this Contract due to policies of the State
and local government’s management department, neither party shall assume default
liabilities to each other.
 
Article 11. Contractual Dispute Settlement Method
 
Dispute arising from the performance of this Contract shall be settled through
consultation by two parties hereto; if no agreement can be reached, either party
hereto may bring the case in dispute to the people’s court of jurisdiction. In
case of any change in the jurisdiction of local people’s court on the case, two
parties agree to take the place where Premises situates as the place for
performance of this Contract, and the prosecutor shall initiate a proceeding at
such place where this Contract is performed.
 
Article 12. This Contract is made in five copies, and two parties shall retain
two copies thereof respectively, and the last copy shall be furnished to the
management department for record-filing. This Contract shall come into effect
upon signature and stamp by two parties hereto and upon Party B’s payment of
rental for the first six months to Party A. In case this Contract is not in line
with relevant contracts previously executed by both parties hereto, this
Contract shall prevail, and such relevant contracts shall automatically be
terminated.
 

  Party A:    Party B:             (signature and stamp)  (signature and stamp) 
              December 31, 2012  

 
 
4 

--------------------------------------------------------------------------------